Citation Nr: 0937972	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the reduction from 100 percent to 30 percent 
effective May 1, 2004, was proper, to include whether a 
rating in excess of 30 percent is warranted from May 1, 2004, 
forward.  


REPRESENTATION

Appellant represented by:	The Veterans Law Office of 
Eagle & Wildhaber, L.L.P.


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a January 2008 decision, the Board determined that the 
reduction of the rating for the Veteran's total right knee 
replacement from 100 percent to 30 percent was proper.  At 
that time, the Board declined to adjudicate whether a rating 
in excess of 30 percent was warranted at any time after May 
1, 2004; instead, the Board referred the matter to the RO for 
additional development.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (hereinafter the Court), 
however, and in December 2008, the Veteran and VA filed a 
Joint Motion for Remand.  A January 2009 Order of the Court 
then granted the joint motion, vacating the Board's decision 
and remanding the case for readjudication in compliance with 
the terms of the joint motion.

Per the instructions in the January 2009 Court remand and the 
December 2008 Joint Motion for Remand, a VA examination must 
be conducted to determine the nature and severity of the 
right knee disability, status-post total knee replacement.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
VA treatment records.  Additionally, the 
RO should ask the Veteran about the 
existence of any outstanding private 
treatment records.  

2.  The AMC should schedule the Veteran 
for a VA examination to determine the 
current nature and severity of the 
Veteran's right knee disability, status-
post total right knee replacement.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.

The examination of the right knee 
disability must include complete range of 
motion studies.  Any limitation of motion 
must be objectively confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be indicated.  
38 C.F.R. § 4.40 (2009).  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(2009).

The claims folder should be available for 
review by the examiner in conjunction with 
the examination and this fact should be 
acknowledged in the report.  A complete 
rationale for any opinions expressed must 
be provided.

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



